Citation Nr: 1821045	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 16, 2014, and in excess of 30 percent thereafter for irritable bowel syndrome (IBS).

2.  Entitlement to a compensable rating for seborrheic dermatitis with pseudofolliculitis barbae.

3.  Entitlement to a compensable rating for acne.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984 and February 1991 to September 1991, with service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the in Indianapolis, Indiana of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for a bilateral feet disorder was previously on appeal.  However, in the July 2016 rating decision, the RO granted service connection for left and right foot disorders.  The Veteran has not filed a notice of disagreement (NOD) with any determination made in the July 2016 rating decision as it pertains to the feet.  As that benefit sought on appeal has been granted in full, the issue is not before the Board.  

With regard to the IBS claim, the RO granted service connection in the January 2011 rating decision and awarded the Veteran a 10 percent rating.  Thereafter, the RO increased the rating to 30 percent effective June 16, 2014.  The Veteran's IBS claim is thus stated as such on the title page.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's IBS has been productive of severe consistent symptoms of diarrhea and constipation with constant abdominal distress.

2.  The Veteran's dermatitis has not affected at least 5 percent of the exposed areas of his entire body and has not involved treatment from corticosteroids or other immunosuppressive drugs, approximating systemic therapy.

3.  The Veteran's acne is superficial and not considered deep.

CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a rating of 30 percent, and no more, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7319 (2017).

2.  The criteria for a compensable initial rating for dermatitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7806 (2017).

3.  The criteria for a compensable initial rating for acne have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DC 7828 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

I.  IBS

As noted above, the Veteran was awarded a 10 percent rating for his service-connected IBS prior to June 16, 2014, and a 30 percent rating thereafter.  As a 30 percent rating is the maximum allowable rating under DC 7319, the evidence is reviewed for an increased rating prior to June 16, 2014.

The Veteran's service-connected IBS has been rated under the irritable colon provisions of DC 7319, throughout the appeal period, which allows for a noncompensable (zero percent) rating for mild disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating for moderate disturbance manifested by frequent episodes of bowel disturbances with abdominal distress; and a maximum 30 percent rating is assigned when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

Following his July 2009 claim, the Veteran was afforded an August 2010 VA examination in which the examiner noted a prior July 2009 colonoscopy during which four benign polyps were located and removed.  The Veteran reported diarrhea on an average of one to two times per month, during which he has three to four watery stools per day.  He indicated there is often blood spotting on the tissue when he cleans himself following diarrhea.  The examiner noted the Veteran's diarrhea is accompanied by moderately severe lower abdominal cramps and his symptoms generally subside within one to two days.  He indicated the Veteran is asymptomatic between attacks, having approximately one bowel movement per day.  The examiner diagnosed the Veteran with IBS related to service.

The Veteran's IBS claim was granted in the January 2011 rating decision and a 10 percent rating was awarded.  The Veteran's representative then submitted a December 2011 statement which indicated the Veteran's IBS caused him to suffer recurring cramps, bloating, diarrhea, constipation, stomach pain and discomfort.

A January 2014 statement was then submitted by the Veteran in which he indicated symptoms, including false bowel movements, explosive bowel movements, indigestion, diarrhea, cramping, constipation, sore rectum, acid reflux and a nervous stomach.  He stated for years, he has been plagued by false bowel movements which can cause severe stomach pain.  He noted his IBS symptoms cause strain, hemorrhoids and bloodiness in his rectum area, as well as indigestion, cramping, and a general inability to control his bowel movements.

Following his January 2014 statement, the Veteran was afforded a June 2014 VA examination.  The examiner indicated he suffers symptoms of diarrhea, including mushy stool once a day, alternating diarrhea and constipation, and abdominal distension, including bloating and cramps.  The examiner also noted a history of weight loss related to his intestinal condition.

The Veteran was afforded a May 2016 VA examination in which the examiner noted straining when the Veteran is constipated and an ongoing need for medication.  He indicated the Veteran suffers symptoms of alternating diarrhea and constipation several times per week, with bloating, cramping, abdominal distension and urgency to defecate.  He noted the Veteran suffers frequent episodes of bowel disturbance with abdominal distress.

After a review of the evidence, the Board finds that an increased rating to a maximum 30 percent rating is warranted throughout the appeal.

The Board notes the August 2010 VA examiner indicated the Veteran suffered from diarrhea on an average of one to two times per month, during which days he would have three to four watery stools.  The examiner noted the Veteran's diarrhea was accompanied by moderately severe lower abdominal cramps and the symptoms would subside within one to two days.  He indicated the Veteran is asymptomatic between attacks, having one bowel movement per day.  

In a January 2014 statement the Veteran reported that his bowel symptoms that had been present for years.  The Veteran reported symptoms of false bowel movements, explosive bowel movements, indigestion, diarrhea, cramping, constipation and a sore rectum.  He stated his IBS causes bloodiness in his rectum area and an inability to control his bowel movements.  This account was confirmed with the June 2014 and May 2016 VA examination reports.  Symptoms noted by the examiners included mushy stool once a day, alternating diarrhea and constipation, and abdominal distension, and bloating and cramps.

The Board thus finds that the evidence supports a 30 percent rating for the Veteran's IBS to 30 percent throughout the appeal.  Although the RO assigned an effective date of June 16, 2014, for the 30 percent rating, the effective date for a higher rating is predicated on when the increase in the level of disability can be ascertained and not necessarily the date the evidence is created.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  As such, the Board finds that the maximum 30 percent rating was factually ascertainable from July 22, 2009.  

II.  Dermatitis

The Veteran contends his dermatitis is more severe than the current noncompensable rating assigned since the date of service connection.  He reports that he continually treated his skin condition with medications prescribed by his physician.

Under DC 7806, a noncompensable rating is appropriate where there less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Pertinent evidence of record during the appeal period includes VA treatment records, as well as several VA examinations addressing the severity of his skin symptoms.  The Veteran was afforded an August 2010 VA examination in which he reported acne outbreaks on his back and shoulders, dryness and flaking of the scalp and ongoing itchiness.  The examiner diagnosed him with seborrheic dermatitis, pseudofolliculitis barbae and xerosis.  The examiner indicated the percent of the Veteran's body affected was less than five percent and the percent of the exposed area affected was less than one percent.

A January 2012 statement was submitted in which the representative indicated the Veteran has complaints of chronic patchy dry places and numerous small bumps on his scalp.  He stated his face often breaks out with patchy spots and his back breaks out with places that bleed.  The representative noted symptoms of flakiness, itchiness and pain.  Similarly, the Veteran submitted a January 2014 statement in which he stated his skin disability causes rashes, dryness and other symptoms.  He stated he has to constantly apply oil to prevent dryness.

The Veteran was afforded a February 2014 VA examination in which the examiner indicated on the Veteran's face/beard region he was getting bumps for which he used clindamycin lotion and tretinoin cream, with intermittent improvement.  He indicated for the Veteran's flaky and itchy scalp he required fluocinonide ointment and saw some improvement.  The examiner noted his treatment included ketoconazole shampoo, for less than six weeks.  Upon examination, the examiner reported the Veteran's dermatitis affected less than five percent of his total body and less than 5 percent of his exposed area.

The Board notes the Veteran received skin treatment through VA.  A December 2013 VA treatment record indicated seborrheic dermatitis, not well-controlled.  However, a February 2014 record noted the Veteran's skin disorders were treatable and his pseudofolliculitis barbae and seborrheic dermatitis were well-controlled.  An April 2014 record also indicated the Veteran's skin disorders were under control, although the use of the corticosteroid ointment fluocinonide was required for his scalp and chest.

The Veteran was afforded a June 2014 VA examination in which the examiner indicated the Veteran required constant/near-constant topical corticosteroids for treatment, including fluocinolone cream.  He also noted the Veteran required constant/near-constant use of tretinoin cream, desinide cream, clindamycin phosphate and geritrex.  However, examination revealed no dermatitis present.

The Veteran was afforded a May 2016 VA examination in which the examiner indicated the Veteran required constant/near-constant use of topical medications, including moisturizer, clindamycin and benzoyl peroxide.  The examiner also noted he underwent laser hair removal for his pseudofolliculitis barbae.  Upon examination, the examiner found dermatitis on less than five percent of the Veteran's total body area and less than five percent of the exposed area.  Further, a July 2016 addendum opinion was submitted in which the examiner concluded the Veteran's pseudofolliculitis affects less than five percent of his total body area and less than five percent of his exposed skin.

Based on the foregoing, the Board finds that the skin disorder does not warrant a compensable rating during the appeal period.  There is no evidence that at least five percent of the Veteran's entire body or exposed areas were affected by his skin disorder.  Further, there is no "intermittent systemic therapy" required, involving use of the prescribed topical corticosteroids.

The evidence supports the Veteran suffers from skin disorders which require ongoing treatment, including prescription topical cream.  However, the evidence, including four VA examinations, supports that less than 5 percent of the Veteran's entire body or exposed area was affected by the skin disorder.  The Board notes the August 2010, February 2014, June 2014 and May 2016 VA examinations indicated the percent of the Veteran's body affected is less than five percent.

With regard to the topical corticosteroid prescribed to the Veteran, the evidence supports he used fluocinolone cream during the appeal period.  The Board notes the language of DC 7806 was at issue previously before the United States Court of Appeals for Veterans Claims (Court) and before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue on appeal was whether the criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids, such as those prescribed to the Veteran.

The Court determined "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The Court found that the "topical therapy" identified in the noncompensable rating criteria under DC 7806 necessarily referred to "non-corticosteroid" topical treatment.  In reversing the Court's decision, the Federal Circuit found the Court erred when it read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that DC 7806 draws a clear distinction between "systemic therapy" and "topical therapy" as the operative terms of the diagnostic code.  It explained that "systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  The Federal Circuit indicated a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, however, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

In light of this decision, the Board finds that while the Veteran was prescribed a topical corticosteroid for treatment of his skin disorder, there is no evidence that his treatment resulted in "systemic therapy" to support a compensable rating.  Moreover, the use of the topical corticosteroid prescribed to the Veteran was applied to less than 5 percent of his entire body and more closely approximates "topical therapy."  The corticosteroid used pertains to a certain area of the Veteran's skin and affects only the area to which it is applied.  Such treatment has not been administered on a large enough scale such that it affected the Veteran's body as a whole.

The Board acknowledges the Veteran's symptoms, including pain, dryness and itching and even reported bleeding.  However, the evidence supports that his symptoms were not such to warrant a compensable rating under DC 7806.  In this regard, a ten percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy involving corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past twelve-month period.  As indicated, such symptoms were not shown by the evidence, including the four VA examinations in which the examiner indicated the infected skin area is less than 5 percent of the Veteran's total body area.  Further, the Veteran's use of the topical corticosteroid was not such to be considered intermittent systemic therapy, but more closely resembles topical therapy to a small area of his skin.

Thus, the Veteran's area affected by his skin disorder is less than 5 percent of his total body.  Further, while he was prescribed topical corticosteroids, including fluocinonide acetonide 0.01 percent, his use of the cream does not constitute intermittent systemic therapy, but more closely approximates topical therapy.

In sum, a compensable initial rating is not warranted for the service-connected skin disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.

III.  Acne

In the July 2016 rating decision, the RO granted service connection for acne with a noncompensable rating effective July 22, 2009.

DC 7828 provides for a 0 percent rating when there is superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted when there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is warranted when there is deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.

The Veteran was afforded an August 2010 VA examination in which acne outbreaks were reported on the Veteran's back and shoulders.  During the February 2014 and June 2014 VA skin examinations, the examiner did not discuss acne symptoms present.

The Veteran was afforded a May 2016 VA examination in which the examiner diagnosed him with acne, as well as other skin disorders.  Significantly, the examiner noted superficial acne which affected less than 40 percent of the Veteran's face and neck, and other areas of the body other than the face and neck.

In addition to the VA examinations, the Veteran's VA treatment records demonstrate treatment for acne.  A December 2013 VA treatment record indicated stable acne, including large and tender acne lesions over the central portion of the face, intermittently.  A February 2014 record indicated acne was present and stable.  The examiner indicated only one spot on the Veteran's forehead at that time.  Additionally, an April 2014 record noted stable acne overall.

The Board finds a compensable disability rating is not warranted for the Veteran's service-connected acne disorder.  The preponderance of the evidence supports that the Veteran's acne most closely approximates superficial acne throughout the appeal period and does not rise to the level of deep acne.

The May 2016 VA examiner indicated superficial acne, supportive of the current noncompensable rating.  Further, the VA treatment records showed the presence of acne, although there is not medical support for deep acne.  Moreover, there is no medical evidence suggestive of deep inflamed nodules and/or puss-filled cysts, supportive of a higher ten percent rating.

Therefore, the Board finds that the evidence of record, including the VA examinations and treatment records, support that the Veteran is not entitled to a compensable rating for his acne disorder.  His acne most closely approximates superficial acne throughout the period on appeal and "deep" acne is not indicated.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.

ORDER

Effective July 22, 2009, a rating of 30 percent, and no more, for IBS is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for seborrheic dermatitis with pseudofolliculitis barbae is denied.

An initial compensable rating for acne is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


